IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JARMEN M. NELSON AND RAKI D.           : No. 336 MAL 2016
NELSON,                                :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
LA FITNESS INTERNATIONAL, LLC,         :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.